SuPREME COURT
OF
Nevaba

(0) 19470 ote

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

KEVIN MARQUETTE GIPSON, No. 85086
Appellant,

2 FILED

THE STATE OF NEVADA,
Respondent. AUG 12 2022

 

 

cus ep REME COURT
BY :
ORDER DISMISSING APPEAL ere

This is a pro se appeal from a purported district court order
denying a postconviction petition for a writ of habeas corpus. Eighth
Judicial District Court, Clark County; Monica Trujillo, Judge.

On July 25, 2022, appellant filed notices of appeal from a
purported district court order denying a postconviction petition for a writ of
habeas corpus. However, the district court has not made a decision on
appellant’s petition at the time of the filing of the notices of appeal. Thus,

the notices of appeal are premature. See NRS 177.015(3) (stating that a

defendant only may appeal from a final judgment or verdict). Accordingly,

 

 

this court
ORDERS this appeal DISMISSED.
\. 9 Z Lu CA ,o.
Silver
(pik. Prerratise 1
Cadish Pickering )

 
cc: Hon. Monica Trujillo, District Judge
Kevin Marquette Gipson
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
NEvaADA

(OV 1987 SRE